Citation Nr: 0638399	
Decision Date: 12/11/06    Archive Date: 12/19/06	

DOCKET NO.  04-03 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to January 26, 
2000 for a total evaluation based on individual 
unemployability due to service-connected disabilities. 

2.  Entitlement to an effective date prior to January 26, 
2000 for the grant of service connection for post-traumatic 
stress disorder (PTSD) and/or a 70 percent evaluation for 
undifferentiated-type schizophrenia and PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from August 1967 to September 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Subsequent to the filing of the veteran's notice of 
disagreement, a May 2003 rating decision granted the veteran 
a total disability rating based on individual 
unemployability, and further granted service connection for 
PTSD.  The newly-service-connected psychiatric disorder was 
merged with previously service-connected undifferentiated 
schizophrenia, and a 70 percent disability evaluation was 
assigned.  The effective date for both the total rating, for 
the grant of service connection for PTSD, and for the 70 
percent disability evaluation was established as January 26, 
2000 - the date of claim.

Subsequent to the rating decision, the appellant submitted an 
"Appeal Status Election Form" in which he represented that 
he was satisfied with the rating decision, and desired to 
withdraw his notice of disagreement.  The form was received 
by the RO on May 13, 2003.  

However, on June 10, 2003, and through the veteran's 
representative, the RO received a notice of disagreement as 
to the effective date for the assignment of a total rating.  
On January 29, 2004, the veteran's substantive appeal was 
received.  Although the veteran addressed the effective date 
of the total rating, he also expressed disagreement with the 
"earlier effective date for the nervous disorder/PTSD."  

Given this procedural history, the Board finds that this 
matter must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law and the veteran's due process rights.  VA will 
notify the appellant if further action is required on his 
part.
REMAND

As noted, the veteran's substantive appeal with regard to the 
assigned effective date for a total rating was received in 
January 2004.  However, the veteran also voiced disagreement 
as to the effective date for the grant of service connection 
for post-traumatic stress disorder (PTSD) and/or a 70 percent 
evaluation for undifferentiated-type schizophrenia and PTSD.

Because the appellant voiced disagreement with the rating 
determinations as to undifferentiated-type schizophrenia and 
PTSD, and such disagreement was received by the RO within 
one-year after the May 2003 rating decision, the language in 
the substantive appeal constitutes a notice of disagreement.  

While the specific aspect of the veteran's disagreement as to 
the May 2003 rating decision is unclear (i.e., the effective 
date of the granting of service connection for PTSD and/or 
the granting of a 70 percent disability evaluation), it is 
well-settled that the filing of a Notice of Disagreement 
commences an appeal and as such is sufficient to confer 
appellate jurisdiction to the Board.  Gallegos v. Principi, 
283 F. 3d 1309 (2002) ((Observing that a valid Notice of 
Disagreement must (1) express disagreement with a specific 
determination of the agency of original jurisdiction; (2) be 
filed in writing; (3) be filed with the RO; (4) be filed 
within one year after the date of mailing of notice of the 
RO's decision, and; (5) be filed by the claimant or the 
claimant's representative)).  

The Board is obligated to review all issues which are 
reasonably raised from a liberal reading of the appellant's 
substantive appeal.  Myers v. Derwinski, 1 Vet. App. 127, 130 
(1991).  This is to include issues raised in all documents or 
oral testimony submitted prior to the Board decision.  Sondel 
v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 
Vet. App. 225, 228-29 (1993).

Because the scope of the veteran's notice of disagreement as 
to the rating decision relative to PTSD is unclear, the 
veteran's appeal as to the effective date of the granting of 
service connection for PTSD and/or the granting of a 70 
percent disability evaluation will be remanded to the RO for 
issuance of a Statement of the Case for both issues, and for 
other appellate proceedings as appropriate.  Manlincon v. 
West, 12 Vet. App. 238 (1999).     

Because the outcome of the appeal relative to the effective 
date of the granting of service connection for PTSD and/or 
the granting of a 70 percent disability evaluation may have 
an impact upon the veteran's claim pertaining to an earlier 
effective date for the assignment of a total rating, the 
claims are inextricably intertwined.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (In general, claims are 
inextricably intertwined only if the RO would have to 
reexamine the merits of any other claim that has been denied 
by the Board, or the appellate courts, which is pending on 
appeal pursuant to the same action.).  The prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation.  See 
generally Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992) (For the proposition as 
cited).

Because the claims are so related, the appeal as to the 
assignment of an earlier effective date for the assignment of 
a total rating will be readjudicated by the RO.  

The RO should contact the veteran to 
determine whether the VA Form 9 received 
in January 2004 was intended to express 
disagreement with the effective date for 
the grant of service connection for PTSD 
or the 70 percent evaluation assigned for 
his undifferentiated schizophrenia and 
PTSD, or for both matters.  If the 
veteran fails to respond within a 
reasonable amount of time, the RO should 
then take appropriate action, including 
the issuance of a Statement of the Case 
as to both issues.  The veteran and his 
representative should be clearly advised 
of the need to file a Substantive Appeal 
if the veteran wishes to complete an 
appeal with regard to this matter.

When the development requested has been completed, the claims 
pertaining to a total rating and as to the psychiatric 
disorder should be reviewed by the RO/AMC.  If the benefit 
sought is not granted, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

